Citation Nr: 1538078	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  06-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
 2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, manifested by depression and anxiety.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

By way of history, the Board notes that the Veteran served her duty as a man, under the name of [redacted].  The Veteran is a male to female transsexual who transitioned in 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claims of entitlement to service connection for PTSD, depression, and general anxiety.

In May 2009, the Board denied the Veteran's claims on appeal.  The Veteran appealed the issues to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In an April 2011 Memorandum decision, the Court set aside the May 2009 Board decision and remanded the issues to the Board for readjudication consistent with the April 2011 decision.

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, the Board has recharacterized the Veteran's claims as above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2011, the Board remanded these issues for additional development.

The Board observes that the Veteran's claim for service connection for an acquired psychiatric disability, to include depression, anxiety and PTSD is being granted.  In a March 2015 letter, a private physician opined that the Veteran was unable to secure or follow substantially gainful employment since September 2003 due to her psychiatric disabilities.  As a result of this opinion and the grant of service connection for an acquired psychiatric disability, to include depression, anxiety and PTSD, the Board finds that a total disability rating based on individual unemployability (TDIU) claim has been raised by the record.  Thus, the matter of entitlement to TDIU is referred to the agency of original jurisdiction for appropriate action.  

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a psychiatric disability, to include depression, anxiety and PTSD that is a result of her military service.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disability, to include depression, anxiety and PTSD, was incurred during her military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to grant the claim for service connection for an acquired psychiatric disability to include depression, anxiety and PTSD; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Certain diseases, to include psychoses, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Notably, the Veteran asserts that her PTSD is in part due to being sexually assaulted.  The Veteran has been diagnosed as having PTSD related to military sexual trauma (MST). 

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm. Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2014).

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims.  The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

In addition, under 38 C.F.R. § 3.304(f) (3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran reported her stressors as follows: running over a man's leg while in service, being injured in a motor crash resulting in hospitalization and being sexually assaulted.  

The Veteran's service treatment records are absent any complaints regarding depression, anxiety or excessive worry.  Her records also do not indicate a request to be transferred but the Veteran asserts that her mother attempted to remove her from service, using hardship as the reason.  However, she claims that her mother's request was denied.  There is no evidence of this attempt in the Veteran's service records. 

Private medical records show a long history of depression beginning for the Veteran at the age of 20.  She remembers her first anxiety attack at the age of 21 where she was diagnosed with depressive and borderline personality traits.  However, 2003 VA treatment records note that the Veteran believes she has suffered from depression and anxiety her entire life.  

Medical records dated in April 2004 note that the Veteran denied being a victim of violence except by her step-father.  No mention was made of any sexual assaults in service. 

VA Treatment records from 2004 to 2005 show that the Veteran reported sexual trauma in the military but was not comfortable discussing the details. 

In a January 2005 letter, a private physician noted that while he was a physician and not a psychiatrist, he had worked as a psychiatric worker at a neuropsychiatric institute and had also treated some 400 transgendered patients.  The physician noted that he had treated the Veteran since 2001.  As a result he had become aware that the Veteran had experienced significant traumas in the military which included the Veteran crushing a trainees leg in a tank accident, an automobile accident when a car she was in flipped, and unwanted sexual contact while stationed at Fort Greeley.  The physician noted that the Veteran had significant underlying clinical depression.  The physician indicated that the Veteran had a significant history of psychological trauma which included the incidents reported in the military including her reported sexual abuse.  The physician noted that the Veteran had "very effeminate mannerisms and indeed looks quite feminine" and that "certainly these mannerisms would have made her a target as a male in the military."

The Veteran underwent a VA examination in April 2005.  The Veteran dated her mental health difficulties beginning at the age of 11 due to a litany of personal losses, including several family members and the suicides of her elder brother and sister.  She also had interpersonal difficulties, symptoms of depression, gender identity confusion, and dysphoria throughout her life.  The Veteran reported that during service she caused the leg of a fellow soldier to be crushed while operating a mechanical turret.  She was also involved in a motor vehicle accident during service in which she fell asleep while driving and woke up when the car bounced off a bridge rail.  Lastly, between September 1968 and spring of 1969, she was attacked by a fellow soldier and felt forced to engage in oral sex with him.  The examiner stated that the Veteran's primary mental health condition appeared to be the diagnosis of personality disorder, and that her depression and anxiety disorder were secondary to her personality disorder.  The examiner stated that she does not appear to have been involved in a traumatic event sufficient to cause symptoms of PTSD, nor did she endorse symptoms of PTSD. 

During VA treatment in 2006, the Veteran was diagnosed as having depression and PTSD due to MST.  In August 2006, the treating VA psychologist stated that an incident on a bus triggered memories and feelings related to her MST.

Treatment records from November 2006 noted that the Veteran discussed her sexual abuse during service.  The physician related the Veteran's PTSD to her MST.  The Veteran reported that there were no other witnesses to the incident, aside from the person who committed the assault. 

A February 2007 VA mental health treatment note reported that the Veteran had diagnoses of PTSD and recurrent major depression.

In a February 2013 VA mental health treatment report, a VA psychologist noted that the Veteran had dementia, NOS; PTSD (due to MST and a motor vehicle accident); depressive disorder NOS; gender identity disorder; and a history of a personality disorder.

Per the November 2011 Board remand instructions regarding development of the Veteran's claimed stressors, the RO attempted to verify the claimed stressors.  In an April 2013 Memorandum, the Joint Service Research and Records Center (JSRRC)
Coordinator issued a formal finding of lack of information required to submit a JSRRC request.  Regarding the claimed incident of a solider having his leg crushed under a tank, both JSRRC and the US Army Crime Records Center provided negative replies pertaining to this incident.  Regarding the claimed stressor of a motor vehicle accident, it was noted that the accident was documented in the service treatment records and therefore no request was made to JSRRC for verification as the stressful event was of record.  Regarding the alleged sexual assault, it was noted that they were unable to make requests to JSRRC or the US Army Crime Records Center as the Veteran did not provide the name of the perpetrator and indicated that no criminal proceedings were taken against the perpetrator.

Per the November 2011 Board remand instructions, the Veteran underwent a VA examination in September 2013.  The examiner indicated that the Veteran did not have a PTSD diagnosis that conformed to DSM-IV.  The Veteran did have an Axis I diagnosis of dementia, not otherwise specified (NOS).  The examiner noted that the Veteran was a poor historian due to her dementia.  However, it was the opinion of the provider that the information the Veteran gave was truthful and accurate.  The examiner noted that while the Veteran did not meet the full criteria for PTSD at this time, it was at least as likely as not that the Veteran had experienced PTSD in the past given her traumas.  However, she was not experiencing symptoms of the disorder at this time.  The Veteran's dementia was not related to her military duty.

Per the November 2011 Board remand instructions in conjunction with the April 2011 Memorandum decision, the Veteran also underwent a VA examination in April 2014.  The examiner noted that it was not possible to indicate if the evidence showed that the Veteran had a psychiatric disorder that existed prior to her entry into active duty.  The records provided hints to difficulties as a child as her mother frequently moved and remarried, she never knew who her father was and there was alcohol use in the family.  The Veteran also noted that she believed she suffered from depression and transsexual identity issues all of her life.  There were no specific treatment records from when she was a child and currently, the Veteran could not express her childhood struggles.  The examiner concluded that it was not possible without resorting to mere speculation to indicate if the records clearly and unmistakably showed a psychiatric disorder prior to active duty.  

In a March 2015 correspondence, a private psychologist noted that while the Veteran reported struggling with identity issues prior to service, there was no documented or clear evidence that she had any psychiatric impairments prior to her service.  It was noted that the Veteran reported 3 major stressors during her service: the tank accident, a motor vehicle accident and when she was allegedly sexually assaulted.  The Veteran indicated that she did not report the sexual assault during her service as she did not want to be identified as a homosexual which would result in her discharge.  The psychologist noted that although the Veteran completed her service honorably, her fears and anxiety were clearly present and right after discharge until 1984 she was treated for panic attacks and severe anxiety that were related to her motor vehicle accident.  The psychologist opined that "clearly during the first year following discharge from service, and for many years thereafter, the Veteran was plagued by the emotional pain related to the traumatic in-service incidents cited above."  The psychologist noted that psychiatrically, the record of care has consistently documented serious problems, with the most frequent diagnosis being PTSD, major depressive disorder and generalized anxiety disorder.  The psychologist also indicated that the record of care documented her struggle with feeling responsible for the severe injury to the soldier in the tank accident and the anxiety and depression related to the traumatic incidents which occurred in service.  While the Veteran likely experienced some feelings of sadness and anxiety during her childhood related to her chaotic home life and her now recognized struggle with sexual identity, this in no way "explains away" the later development of severe depression and anxiety related to the in-service traumas.  The psychologist opined that the severe depression and anxiety so fully documented in the record more likely than not developed solely on the basis of her in-service incidents.  The diagnoses were recurrent major depressive disorder, PTSD, and gender identity disorder.  The psychologist indicated that the diagnoses were consistent with the DSM-5 criteria.  

The private psychologist also noted that the April 2005 VA examiner erroneously indicated that the Veteran's incident with the tank accident was not sufficient to be considered traumatic since the Veteran did not fear for her own or another person's life.  The psychologist noted that this finding appeared to be at odds with the DSM-IV criteria at the time.  The private psychologist also indicated that the Global Assessment Functioning (GAF) scores demonstrate that prior to the onset of dementia, the Veteran's stressors were sufficient to merit the diagnoses of PTSD and major depressive disorder.  The Veteran's dementia seemed to exacerbate these disorders.  

The private psychologist indicated that the Veteran's diagnosis of PTSD was based not only on the traumatic sexual assault in service, but also on the incident in which a soldier under her command was severely injured in a tank accident and the motor vehicle accident where the Veteran was injured and reasonably feared for her life or that more serious and life threatening injuries could have occurred.  The in-service sexual assault described by the Veteran was only elicited after much probing and exploration by therapists, and was not reported by the Veteran due to fears of being discharged as a homosexual which was a very ritualistic fear at that time in the military service.  Given the emerging evidence on the rates of MST, the Veteran's contention that she was assaulted sexually while in service seemed quite credible.  Also, the record following the assault involved 2 more traumas that may have been made more likely to have occurred due to the initial traumatic sexual assault.  It was well documented that persons who have suffered a traumatic event are often re-traumatized by other events.  This re-traumatization was in part due to ongoing fears of recurrence which produced marked anxiety and depression that could lead to inconsistent patterns of task concentration and attention.  The psychologist indicated that the symptoms of the Veteran's PTSD and depression overlapped in such a way that the social and occupational impact of each could not be separated.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for an acquired psychiatric disability, to include depression, anxiety and PTSD is warranted.  

There are conflicting medical opinions on the question of whether the Veteran has an acquired psychiatric disorder to include PTSD that had its onset during service or was otherwise related to military service, to include sexual assault.

Notably, the April 2005 VA and September 2013 VA examination reports had negative nexus opinions regarding the Veteran's acquired psychiatric disability to include PTSD and her service.  The April 2005 VA examiner opined that the Veteran did not appear to have been involved in a traumatic event sufficient to cause symptoms of PTSD, nor did she endorse symptoms of PTSD.  The September 2013 VA examiner indicated that while it was at least as likely as not that the Veteran had experienced PTSD in the past given her traumas, she was not experiencing symptoms of the disorder at this time.  

Conversely, multiple private physicians have related the Veteran's current acquired psychiatric disability to her service.  Notably, in January 2005, a private physician indicated that the Veteran had a significant history of psychological trauma which included the incidents reported in the military including her reported sexual abuse.  Most recently a private psychologist in March 2015 opined that the severe depression and anxiety so fully documented in the record more likely than not developed solely on the basis of her in-service incidents.  The private psychologist also indicated that the Veteran's diagnosis of PTSD was based not only on the traumatic sexual assault in service, but also on the incident in which a soldier under her command was severely injured in a tank accident and the motor vehicle accident.

Additionally, VA treatment providers have also provided a diagnosis of PTSD as evidenced by the February 2013 VA mental health treatment report where a VA psychologist noted that the Veteran had PTSD (due to MST and a motor vehicle accident).  As noted above, the September 2013 VA examiner also indicated that it was at least as likely as not that the Veteran had experienced PTSD in the past given her traumas.

Notably, while the VA examiner on his April 2005 VA examination opined indicated that the Veteran's incident with the tank accident was not sufficient to be considered traumatic since the Veteran did not fear for her own or another person's life, the March 2015 psychologist noted that this finding appeared to be at odds with the DSM-IV criteria at the time.  

Conversely, the recent positive nexus opinion in March 2015 from a private psychologist determined that the Veteran had a current diagnosis of PTSD and that her PTSD disability and other acquired psychiatric disabilities were related to her military service to include MST.  In providing rationale for his conclusions, the private psychologist cited review of the claims file and previous medical records from the Veteran's extensive medical history.  The private psychologist indicated that he found the Veteran's report of MST to be credible given the emerging evidence on the rates of MST.  He noted that the in-service sexual assault described by the Veteran was only elicited after much probing and exploration by therapists, and was not reported by the Veteran due to fears of being discharged as a homosexual which was a very ritualistic fear at that time in the military service.  

Additionally, while the April 2005 VA examiner opined that the Veteran did not did endorse symptoms of PTSD, multiple VA and private treatment records provided a diagnosis of PTSD and the September 2013 VA examiner even indicated that it was at least as likely as not that the Veteran had experienced PTSD in the past given her traumas.  While the September 2013 VA examiner found that the PTSD criteria were not currently met, unlike the March 2015 private psychologist, he did not address the Veteran's other acquired psychiatric disabilities to include dementia and how they relate to the Veteran's PTSD.

For these reasons, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has an acquired psychiatric disorder to include PTSD that had its onset during service or was otherwise related to military service, to include sexual assault.

The Board notes again that when the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may also consist of a medical opinion, based on review of the evidence that the personal assault occurred. 38 C.F.R. § 3.304(f).  In this case, the March 2015 private psychologist has rendered such a medical opinion, based on review of the evidence, which seemed credible as he discussed the Veteran's symptoms, history and disabilities at length.

As noted by the April 2011 Memorandum decision, while there is some suggestion that the Veteran manifested symptomatology of a psychiatric disability prior to service, her entrance examination was normal, and, therefore, she is entitled to the presumption of soundness with regard to any psychiatric disability.  38 U.S.C.A. § 1111.  Additionally, the April 2014 VA examiner concluded that it was not possible without resorting to mere speculation to indicate if the records clearly and unmistakably showed a psychiatric disorder prior to active duty.

Nevertheless, as the record reflects reports of multiple in-service stressors that were deemed credible by multiple treatment providers which resulted in her current psychiatric disabilities, the Board concludes that the evidence is at least in equipoise as to whether her acquired psychiatric disability to include PTSD is related to service.

Regarding the Veteran's acquired psychiatric disorder, while there are conflicting opinions as to whether an acquired psychiatric disorder was related to the Veteran's service, the Board again notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has contended that all of her psychiatric symptomatology/impairment is related to his military service.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from her service-connected disability.  Therefore, the Board concludes that the award of service connection for PTSD should include any acquired psychiatric disorder.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for an acquired psychiatric disability, to include depression, anxiety and PTSD, is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety and PTSD is granted. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


